—Order of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about October 16, 2000, which terminated appellant’s parental rights upon a finding of permanent neglect and committed custody and guardianship of the subject child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
While an agency has a statutory obligation to exert diligent efforts to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [a]; Matter of Jamie M., 63 NY2d 388, 390 [1984]), a parent must assume a measure of initiative and responsibility (see Matter of Jamie M. at 392). An agency’s statutory duty is fulfilled when it embarks upon a diligent course, but nevertheless faces an utterly uncooperative or indifferent parent (see Matter of Sheila G., 61 NY2d 368, 385 [1984]). Here, the agency attempted to remain in contact with appellant, to schedule conferences, to refer appellant to drug rehabilitation and parenting skills programs and to implement visitation (see Matter of Jowell Lateefra B., 271 AD2d 366 [2000], lv denied 95 NY2d 760 [2000]). Appellant, however, did not respond to the agency’s letters, did not attend or reschedule conferences, refused to attend a drug treatment program, claiming that she no longer had a drug problem, and refused to attend parenting skills classes, claiming that she did not need any assistance. Even crediting appellant’s assertions that she visited her son three or four times over the course of 20 months, these infrequent contacts fall woefully short of consistent and adequate visitation.
We have considered appellant’s remaining contentions and find them to be without merit. Concur — Nardelli, J.P., Mazzarelli, Ellerin and Gonzalez, JJ.